(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, es ésta una apelación de una sentencia de la Corte de Distrito de San Juan declarando desierto el recurso de apelación originalmente entablado contra una sentencia de la Corte Municipal de San Juan, basándose la actuación de la corte inferior en el no cumplimiento de las disposiciones de la Ley Núm. 31 de mayo 11, 1934 (leyes de ese año, pág. 293) ;
Por cuanto, la porción pertinente de dicha ley dispone -cómo sigue:
“Sección 3.— (a) El secretario de la corte de distrito anotará, la causa en el registro de acciones civiles, notificándolo a las partes interesadas. El apelante deberá solicitar la inclusión del pleito en el calendario o lista de'señalamientos civiles, en la primera lectura que del mismo haya de celebrarse subsiguientemente a la radicación del caso. Al anunciarse la vista de la apelación, el tribunal, a instancia del apelante, revisará y tomará en consideration cualquiera provi-dencia, resolución, auto .u orden por los cuales se creyere éste perjudicado. Re-sueltas estas cuestiones se procederá a la vista de la causa tal como resulte de las alegaciones, a no ser que en virtud de excepción previa, permitiese el juez que fueren enmendadas la demanda o la contestación. Dispuesto así el pleito para la vista, se tramitará como nuevo juicio,, rigiendo para el mismo todas las disposiciones y reglamentos judiciales aplicables a la vista de pleitos original-mente iniciados en la corte de distrito. (6) Si el apelante dejase de solicitar la inclusión del pleito en el calendario, el juez de distrito declarará desierto el recurso, imponiéndole las costas; y el secretario remitirá inmediatamente la causa a la corte inferior para la ejecución'de la sentencia apelada.”
Por Cuanto, el apelante sostiene que dicha ley no es aplicable a su caso ya que los autos del mismo fueron radicados en la corte de distrito con anterioridad a la vigencia de la misma,- o sea en octubre de 1933, cuando no existía precepto alguno en cuanto al término para solicitar señalamiento;
Por Cuanto, la misma cuestión envuelta en este recurso fué ya resuelta adversamente a las pretensiones del apelante, en el caso de Guerra v. Carrión, 47 D.P.R. 798, 800, en que decidimos que un ape-*975lante en las circunstancias del presente debía solicitar la inclusión de su apelación en la primera lectura del calendario que se celebrara con posterioridad a la vigencia de la Ley Núm. 31 de 1934, supra;
Por Cuanto, no encontramos fundamentos suficientes para variar dicha doctrina;
PoR tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 10 de junio de 1937, en el caso arriba indicado.
Los Señores Jueces Presidente Del Toro y Asociado De Jesús no intervi-nieron.
RECURSOS EXTRAORDINARIOS DENEGADOS POR EL TRIBUNAL DURANTE el Período que Cubre el Presente TOMO

Certioraries: